[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-16154
                                                           AUGUST 21, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________                CLERK

                D. C. Docket Nos. 08-00900-CV-T-30EAJ,
                           05-00530-CR-T-3

HERBERT FERRELL, JR.,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (August 21, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Herbert Ferrell, Jr., a federal prison inmate proceeding pro se, appeals the

district court’s dismissal of his motion to vacate, set aside, or correct his sentence,

pursuant to 28 U.S.C. § 2255. We granted a certificate of appealability (“COA”)

as to the following two issues:

       (1)    Whether, in light of Clisby v. Jones, 960 F.2d 925, 936 (11th
              Cir. 1992) (en banc), the district court was required to address
              all of the claims raised in Ferrell’s motion to vacate his
              sentence pursuant to 28 U.S.C. § 2255; and

       (2)    If so, whether the district court failed to address Ferrell’s claim
              that counsel was ineffective with regard to the jury’s inquiry
              regarding the number of plants involved, as well as the jury
              instructions regarding that evidence?

       Ferrell argues that Clisby applies to § 2255 motions, and that the district

court disregarded Clisby’s holding by failing to address his claim that he received

ineffective assistance of counsel regarding the court’s response to the jury’s

inquiry about drug quantity. In Clisby, we held, in the context of a petition filed by

a state prisoner under 28 U.S.C. § 2254, that the district court was obligated to

resolve all constitutional claims in a habeas proceeding. 960 F.2d at 936. We

specified that “a claim for relief . . . is any allegation of a constitutional violation.”

Id. We conclude that Clisby applies to § 2255 motions. Here, Ferrell’s § 2255

motion, construed liberally, raised a claim that he received ineffective assistance of

counsel in connection with the district court’s response to the jury’s inquiry



                                             2
regarding drug quantity. Because the district court failed to address this claim on

the merits in its order denying § 2255 relief, the court failed to obey Clisby’s

holding. Accordingly, we vacate the district court’s judgment and remand the case

with the instruction that the court address the following claim: Whether Ferrell

received ineffective assistance of counsel under Strickland v. Washington, 466

U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), in connection with the district

court’s response to the jury’s inquiry regarding drug quantity.

      VACATED and REMANDED, with instructions.




                                           3